Appeal by defendant from four judgments of the Supreme Court, Queens County (Rotker, J.), all rendered October 31, 1983, convicting him of manslaughter in the first degree, robbery in the second degree, arson in the third degree, and burglary in the third degree, upon his pleas of guilty, and imposing sentences. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress his confession. (Agresta, J.)
Judgments affirmed.
Contrary to defendant’s contentions, there is no indication in the record that his will was overborne or that he was compelled or coerced into confessing his guilt. Rather, the record supports the conclusion of the hearing court that defendant voluntarily agreed to participate in a videotaped interview after being fully apprised of his Miranda rights (see, People v Armstead, 98 AD2d 726).
Defendant’s challenge to the sufficiency of his plea allocutions has not been properly preserved for review (see, People v Pellegrino, 60 NY2d 636) and, in any event, is devoid of merit.
Finally, we find no merit to defendant’s claim that his sentence was excessive. Mangano, J. P., Bracken, Niehoff and Eiber, JJ., concur.